Exhibit 10.28

Dawn Smith

Dear Dawn,

We are pleased to offer you a position with VMware, Inc. (the “Company”) as
Senior Vice President and General Counsel, commencing on a mutually agreed upon
date to be determined. You will report to the Office of the President. Your
annual salary of $400,000 will be paid semi-monthly in accordance with the
Company’s normal payroll procedures. You will be eligible to participate in the
Company’s benefit plans and programs, as they may be amended from time to time
in the sole discretion of the Company, which are available to the Company’s
full-time regular employees in similarly situated positions.

You will be eligible to earn a performance bonus in accordance with VMware’s
executive bonus program as it may be amended from time to time. Currently, you
will be eligible for a target bonus of 75% on an annualized basis, which will be
paid semi-annually on a prorated basis from your date of hire through the end of
the bonus period.

As a key employee of VMware, a recommendation will be made to the Compensation
and Corporate Governance Committee of the VMware Board (the “Committee”) that
you be granted an option to purchase shares of VMware Class A common stock and
restricted stock units as detailed below at a meeting of the Committee after
your date of hire. The vesting, exercise price and other terms of the stock
option and restricted stock units, as applicable, will be set by the Committee
at that meeting. Any stock option and restricted stock units granted to you will
be governed by the terms and conditions of the applicable grant agreement and
the VMware 2007 Equity and Incentive Plan. The details of the grant
recommendation are as follows:

Stock Option

You will be recommended for an option to purchase 90,000 shares of VMware
Class A common stock. Subject to the terms of the applicable stock plan, this
stock option will vest over four years, with 25% of the shares subject to the
option vesting on the first anniversary of the date of grant and monthly
thereafter at a rate of 2.0833% of the shares subject to the option. The option
exercise price will be equal to the fair market value of VMware Class A common
stock on the date of the grant.

Restricted Stock Units

You will be recommended for a grant of 35,000 restricted stock units. Subject to
the terms of the VMware 2007 Equity and Incentive Plan, these restricted stock
units will vest over four years, with 25% of the restricted stock units vesting
on each anniversary of the date of grant.

Change in Control

If there is a Change in Control (as defined below), in lieu of any other
severance or termination compensation (unless otherwise required by law), 100%
of any unvested RSUs (from the recommended grant of 35,000 RSUs, described
above) and 100% of any unvested stock options (from the recommended grant of
90,000 shares, described above) will become immediately vested
(“Change-in-Control Acceleration”) in the event that:

1. The Company terminates your employment without Cause (as defined below)
during the first twelve months after a Change in Control, or



--------------------------------------------------------------------------------

2. You terminate your employment for Good Reason (as defined below) during the
first twelve months after a Change in Control.

Certain Terminations

If the Company terminates your employment without Cause or you terminate your
employment with Good Reason and the paragraphs in the “Change in Control”
section above do not apply to such termination of termination of employment,
then 50% of any unvested RSUs (from the grant of 35,000 RSUs, described above)
and 50% of any unvested stock options (from the grant of 90,000, described
above) will become immediately vested upon such termination.

Definitions

1. For purposes of this offer letter agreement, a Change in Control will be
deemed to have occurred if:

(a) any Person (as defined below), is or becomes the Beneficial Owner (within
the meaning set forth in Rule 13d-3 under the Securities Exchange Act of 1934,
as amended (“the Exchange Act”)), directly or indirectly, of securities of the
Company representing 35% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with (b) below;

(b) there is consummated a merger or consolidation of the Company with any other
corporation, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 50% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities Beneficially Owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 35% or more of the combined voting power of the Company’s then
outstanding securities; or

(c) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

Notwithstanding anything in the foregoing to the contrary, no Change in Control
shall be deemed to have occurred for purposes of this offer letter agreement by
virtue of (i) any transaction which results in you, or a group of Persons in
which you have a substantial interest, acquiring, directly or indirectly, 35% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s

 

-2-



--------------------------------------------------------------------------------

then outstanding securities or (ii) EMC Corporation’s (“EMC”) distribution of
the Company’s shares in a transaction intended to qualify as a distribution
under section 355 of the Internal Revenue Code of 1986, as amended.

2. For purposes of this offer letter agreement, the occurrence of any of the
following shall constitute “Cause,” provided that you have been given notice by
the Company of the existence of Cause and, if the existence of Cause is curable,
a reasonable opportunity to cure the existence of such Cause:

(a) willful neglect, failure or refusal by you to perform your employment duties
(except resulting from your incapacity due to illness) as reasonably directed by
the Company;

(b) willful misconduct by you in the performance of your employment duties;

(c) your indictment for a felony (other than traffic related offense) or a
misdemeanor involving moral turpitude;

(d) your commission of an act involving personal dishonesty that results in
financial, reputational, or other harm to the Company and/or its affiliates
and/or its subsidiaries, including, but not limited to, an act constituting
misappropriation or embezzlement of property; or

(e) your material violation of VMware’s Key Employee Agreement and/or a material
violation of any other VMware policies including but not limited to the Business
Conduct guidelines.

The determination of Cause will be made by the Company in its sole discretion.

3. For purposes of this offer letter agreement, “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof, except that such term shall not include (i) EMC, the
Company or any of their respective subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities and (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

4. For purposes of this offer letter agreement, “Good Reason” for termination by
you of your employment shall mean the occurrence (without your express written
consent) of any of the following:

(a) any materially adverse alteration in your roles, titles, reporting
relationship or in the nature or status of your responsibilities including,
without limitation, if you no longer serve as the General Counsel of a public
entity;

(b) a material diminution by the Company in your Base Salary (excluding a
reduction that also is applied to all other executive officers of the Company
and that reduces your Base Salary by a percentage reduction that is no greater
than the lowest percentage reduction applied to any other executive officer); or
a material diminution by the Company in your aggregate annual bonus target;

(c) the relocation of your principal place of employment to a location more than
seventy-five (75) miles from your principal place of employment immediately
prior to such relocation; or

 

-3-



--------------------------------------------------------------------------------

(d) a material breach of this letter agreement.

In order for you to invoke a termination due to Good Reason following a Change
in Control, as described above, (A) you must provide written notice to the
senior officer of VMware’s Human Resources group of your intention to terminate
due to such condition within 90 days of the initial existence of such condition
and provide VMware with 30 days from receipt of the notice to remedy such
condition, and (B) VMware must fail to remedy such condition within the 30 day
cure period.

The intent of the parties is that payments and benefits under this letter
agreement comply with or be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and guidance
promulgated thereunder (collectively “Section 409A”) and, accordingly, to the
maximum extent permitted, this letter agreement shall be interpreted to be in
compliance therewith. If any provision of this letter agreement (or of any award
of compensation, including equity compensation or benefits) would cause you to
incur any additional tax or interest under Section 409A, the Company shall,
after consulting with and receiving your approval (which shall not be
unreasonably withheld), reform such provision; provided that the Company agrees
to maintain, to the maximum extent practicable, the original intent and economic
benefit to you of the applicable provision without violating the provisions of
Section 409A.

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this letter agreement providing for the payment of any amounts
or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If you are deemed on the date of termination to
be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered nonqualified deferred compensation under Section 409A
payable on account of a “separation from service,” such payment or benefit shall
be made or provided at the date which is the earlier of (i) the expiration of
the six (6)-month period measured from the date of such “separation from
service” and (ii) the date of your death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this paragraph (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
you in a lump sum with interest at the prime rate as published in the Wall
Street Journal on the first business day of the Delay Period, and any remaining
payments and benefits due under this letter agreement shall be paid or provided
in accordance with the normal payment dates specified for them herein.

All expenses or other reimbursements provided herein that are taxable income to
you shall in no event be paid later than the end of the calendar year next
following the calendar year in which you incur such expense. With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, of in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated without regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of your taxable year
following the taxable year in which the expense occurred. Any tax gross-up
payment as provided herein shall be made in any event no later than the end of
the calendar year immediately following the calendar year in which you remit the
related taxes, and any reimbursement of expenses incurred due to a tax audit or
litigation shall be made no later than the end of the calendar year

 

-4-



--------------------------------------------------------------------------------

immediately following the calendar year in which the taxes that are the subject
of the audit or litigation are remitted to the taxing authority, or, if no taxes
are to be remitted, the end of the calendar year following the calendar year in
which the audit or litigation is completed.

For purposes of Section 409A, your right to receive any installment payments
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under this letter agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
sixty (60) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.

A one-time sign-on bonus of $100,000, net of taxes, payable within forty-five
(45) days following your date of hire. Should your employment with VMware
terminate voluntarily without Good Reason or with Cause within one year, the
bonus must be repaid. No repayment would be required for termination after one
year of employment.

The Company agrees to provide assistance to you in securing and maintaining
authorization for employment in the U.S. in accordance with the terms of our
Immigration Policy, a copy of which is included with this letter. You will be
asked to sign this document on your first day of employment with the Company.
Furthermore, given the nature of your particular immigration situation, the
company retains sole discretion to determine what efforts, if any, it will take
to secure or maintain your future authorization for employment in the U.S., if
and when your permission to work in the U.S. has otherwise lapsed.

You should be aware that your employment with the Company is for no specified
period and constitutes at will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice.

You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.

On your first day of employment you will be asked to submit verification of your
legal right to work in the U.S., and to sign and comply with our Key Employee
Agreement which requires, among other provisions, the assignment of patent
rights to any invention made during your employment at VMware and non-disclosure
of proprietary and confidential information. As a VMware employee, you will be
expected to abide by company rules and regulations.

In the event that the payments and benefits provided to you herein or otherwise
by the Company constitute “parachute payments” within the meaning of
Section 280G of the Code and would, but for this provision, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then your
payments and benefits shall be either (i) delivered in full or (ii) delivered as
to such lesser extent, as you may elect, as would result in no portion of such
amounts being subject to the Excise Tax, whichever of the foregoing results in
the receipt by you on an after-tax basis of the greatest amount, notwithstanding
that all or some of the amounts may be taxable under Section 4999 of the Code.
If a reduction is to occur pursuant to the prior sentence, unless an alternative
election is permitted by, and does not result in taxation under, Section 409A
and timely elected by you, the payments and benefits shall be cutback in the
following order: any cash severance you are entitled to (starting with the last
payment due), then other cash amounts that are parachute payments (starting with
the last payment due), then any stock options that have exercise prices higher
than the then fair market value price of the stock (based on the latest vesting
tranches), then restricted stock and restricted stock units based on the last
ones scheduled to be distributed and then other stock options based on the
latest vesting tranches.

 

-5-



--------------------------------------------------------------------------------

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to me. A duplicate original is
enclosed for your records. This offer letter, along with the Employee Agreement
and the Employment, Confidential Information, Invention Assignment Agreement and
Business Conduct Guidelines, contains all of the terms, promises,
representations, and understandings between the parties, and supersedes any
other oral or written agreement or understandings between the parties regarding
these matters prior to the date hereof. This offer letter may not be modified or
amended except by a written agreement, signed by an officer of the Company and
by you. This offer expires seven (7) days from the date of this letter.

We are looking forward to having you join VMware.

 

Sincerely,

/s/    Betsy Sutter

Betsy Sutter Senior Vice President, Human Resources

ACCEPTED AND AGREED TO this 16th day of September, 2009.

 

/s/    Dawn Smith

  Start Date:                         (Employee Signature)     

 

-6-